FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                      UNITED STATES COURT OF APPEALSFebruary 14, 2017
                                                                Elisabeth A. Shumaker
                                  TENTH CIRCUIT                     Clerk of Court



 THE ESTATE OF JAMES D. REDD, M.D.;
 JEANNE REDD, individually and as Personal
 Representative of the Estate of Dr. James
 Redd; JAMAICA REDD LYMAN; JASMINE
 REDD; JAVALAN REDD; JAY REDD,
 individually and as heirs of their natural
 father Dr. James Redd,
                                                            No. 16-4059
                Plaintiffs - Appellants,            (D.C. No. 2:11-CV-01162-TS)
                                                               D. Utah
 and

 JERICCA REDD,

                Plaintiff,
           v.
 UNITED STATES OF AMERICA, through its
 federal agencies; Federal Bureau of
 Investigation, Department of Justice, and the
 Bureau of Land Management,

                Defendant - Appellee.


                             ORDER AND JUDGMENT *


Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.



       *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

      Plaintiffs-Appellants, referred to collectively as either the “Estate of James

D. Redd” or the “Estate,” appeal from a final judgment entered in favor of the

United States on the Estate’s claims under the Federal Tort Claims Act.

Exercising jurisdiction pursuant to 28 U.S.C. § 1291, this court affirms.

      The factual and legal background necessary to understand this appeal is, for

the most part, set out in this court’s recently filed opinion in Estate of Redd v.

Love, No. 16-4010, Slip Op. at 3-11 (10th Cir. Feb.13, 2017). The decision in

Love, which concluded no challenged aspect of the execution of the search

warrant at James Redd’s residence violated the Fourth Amendment, resolves the

majority of the claims at issue in this appeal. Estate of Redd v. Love, No. 16-

4010, Slip Op. at 22 (10th Cir. Feb.13, 2017) (“Thus, even interpreting the facts

most favorably to the Estate, we see no constitutional violation. Agent Love’s

conduct—deploying twenty-two agents wearing soft body armor and carrying

firearms in compliance with agency policy—was not objectively unreasonable

under the circumstances.”). That is, because the only avenue identified by the

Estate to overcome the FTCA’s discretionary-function exception to the waiver of

                                         -2-
sovereign immunity is the asserted unconstitutional manner of the execution of

the search warrant, and because this court concluded in Love, on materially

identical facts, that no such constitutional violation occurred, all the Estate’s

claims related to the warrant execution are barred.

      The only remaining claims are those relating to the valuation of a “bird

effigy pendant” and assertions on the part of the Estate that the valuation of the

pendant was falsely inflated to support a felony charge and that prosecutors were

aware of the false valuation. The district court dismissed this claim, on the

government’s motion, early in the litigation. In so doing, the district court

concluded the Estate’s “allegation that [the cooperating witness] intentionally

overvalued the pendant is implausible, and therefore not well-pleaded.” Having

reviewed de novo the entire record in this case, along with the additional

materials from the criminal prosecution of Jeanne Redd considered by the district

court, this court agrees with the district court that the Estate’s allegations

regarding the alleged fraudulent valuation of the pendant are entirely implausible.

See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“Determining whether a

complaint states a plausible claim for relief will . . . be a context-specific task

that requires the reviewing court to draw on its judicial experience and common

sense.”); GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1385

(10th Cir. 1997). As correctly noted by the district court, absent the implausible

allegation of fraudulent valuation of the pendant, the discretionary-function

                                           -3-
exception applies to all identified activities of the prosecutors, barring the

Estate’s FTCA claim.

      For those reasons set out above, the orders of the district court dismissing,

on the basis of the discretionary-function exception, all FTCA claims brought by

the Estate are hereby AFFIRMED.

                                           ENTERED FOR THE COURT


                                           Michael R. Murphy
                                           Circuit Judge




                                          -4-